The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2014

                                       No. 04-14-00125-CR

                                        Juan MARTINEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5481
                         Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        As stated in our previous order, the reporter’s record was due on August 25, 2014. On
August 28, 2014, the court reporter responsible for filing the reporter’s record in this appeal filed
a second notification of late record requesting more than thirty additional days to complete and
file the reporter’s record. Although Texas Rule of Appellate Procedure 35.3(b) allows the
appellate court to extend the deadline to file the record if requested by the court reporter, it also
provides that “[e]ach extension must not exceed 30 days in an ordinary [] appeal.” See TEX. R.
APP. P. 35.3(b). Accordingly, we GRANT the court reporter a thirty-day extension of time to file
the reporter’s record. The reporter’s record is due on September 24, 2014.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court